



Exhibit 10.1
SECURITIES PURCHASE AND SALE AGREEMENT


This SECURITIES PURCHASE AND SALE AGREEMENT (this “Agreement”) is entered into
as of December 30, 2019, and is effective as of December 16, 2019 (the
“Effective Date”), by and among Northern Oil and Gas, Inc., a Delaware
corporation (the “Company”), and each of the other signatories hereto (each, a
“Holder” and together, the “Holders,” and, together with the Company, the
“parties”).
WHEREAS, as of the date hereof, the Holders are the beneficial holders of 8.5%
Senior Secured Second Lien Notes due 2023 (the “Notes”) issued by the Company,
pursuant to that certain Indenture dated as of May 15, 2018, as supplemented
from time to time, by and among the Company and Wilmington Trust, National
Association, as trustee and collateral agent;
WHEREAS, on the Effective Date the Company proposed to purchase $9,898,836 in
aggregate principal amount of Notes (the “Diameter Notes”) from the Holders; and
WHEREAS, on the Effective Date the Company and Diameter determined that the
Company will deliver to the Holders as consideration for the Diameter Notes, net
of a cash credit from the Holders to the Company equal to $58,879.77 in cash for
accrued interest related to the Diameter Notes and the Preferred Stock
Consideration (as defined below), $1,887,263.72 in cash, (the “Net Cash
Consideration”) and 84,762 shares (the “Preferred Stock Consideration”) of the
Company’s 6.5% Series A Perpetual Cumulative Convertible Preferred Stock, par
value $0.001 per share (the “Preferred Stock”).
NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained in this Agreement, the parties hereto agree as follows:


1.Closing. The consummation of the transactions contemplated hereby shall take
place at the office of Kirkland & Ellis LLP, 609 Main Street, Houston, TX 77002,
or at such place as the parties may mutually agree, on January 2, 2020, or such
other time as the parties may mutually agree (such date, as applicable, the
“Closing Date”). The parties shall have the right to terminate this Agreement
for any reason prior to the Closing Date.


2.Purchase of Notes. Upon the terms and subject to the conditions herein, in
consideration of the delivery of the Diameter Notes by the Holders to the
Company, the Company shall acquire from the Holders, and the Holders shall sell,
transfer and convey to the Holders, free and clear of all taxes, liens, security
interests, options, purchase rights or other encumbrances of any kind the
Diameter Notes. On or prior to the Closing Date, the Company shall (i) pay the
Net Cash Consideration to the Holders by wire transfer of immediately available
funds in accordance with the payment instructions set forth on Schedule A hereto
and (ii) effect by book entry, in accordance with the applicable procedures of
DTC, the delivery to the Holders of the Preferred Stock Consideration.

3.Conditions to Closings.


a.Company’s Conditions. The obligation of the Company to purchase the Diameter
Notes shall be subject to the prior satisfaction or waiver of the conditions
contained in this Section 3(a) as of the Closing Date.


i.The representations and warranties of the Holders contained in Section 5 shall
be true and correct in all material respects when made and as of the Closing
Date.


ii.Each Holder shall have performed and complied in all material respects with
the covenants and agreements required to be performed or complied with by such
Holder hereunder on or prior to the Closing Date.





--------------------------------------------------------------------------------



iii.Each Holder shall have delivered or caused to be delivered to the Company
such Holder’s closing deliverables described in Section 4(a).


b.Holders’ Conditions. The obligation of the Holders to deliver the Diameter
Notes shall be subject to the prior satisfaction or waiver of the conditions
contained in this Section 3(b) as of the Closing Date.


i.The Company shall have performed and complied in all material respects with
the covenants and agreements required to be performed or complied with by it
hereunder on or prior to the Closing Date.


ii.The Company shall have delivered to the Holders the Company’s closing
deliverables described in Section 4(b).


4.Deliveries for the Closing Date.


a.Holder Deliveries. On the Closing Date, the Holders will validly deliver the
Diameter Notes to the Company upon receipt of the Net Cash Consideration and the
Preferred Stock Consideration in accordance with Section 2.


b.Company’s Deliveries. At the Closing Date, the Company will deliver, or cause
to be delivered, to the Holders the Net Cash Consideration and the Preferred
Stock Consideration as set forth on Schedule B.


5.Representations and Warranties of the Holders. In connection with the receipt
of the Preferred Stock Consideration, each Holder represents and warrants to the
Company as follows:


a.(i) Such Holder is an “accredited investor” within the meaning of Rule 501 of
Regulation D promulgated by the Securities and Exchange Commission pursuant to
the Securities Act of 1933, as amended, and (ii) by reason of such Holder’s
business and financial experience such Holder has such knowledge, sophistication
and experience in making similar investments and in business and financial
matters generally so as to be capable of evaluating the merits and risks of the
Preferred Stock, is able to bear the economic risk of such investment and, at
the present time, would be able to afford a complete loss of such investment.


b.Such Holder has been afforded the opportunity to ask questions of the Company
or its representatives. Neither such inquiries nor any other due diligence
investigations conducted at any time by such Holder shall modify, amend or
affect such Holder’s right to any remedy based on, or with respect to the
accuracy or inaccuracy of, or compliance with, the representations, warranties,
covenants and agreements in this Agreement. Such Holder understands and
acknowledges that the Preferred Stock involves a high degree of risk and
uncertainty. Such Holder has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision with respect to
the Preferred Stock.


6.Amendment and Waiver. No modification, amendment or waiver of any provision of
this Agreement shall be effective against the Holders or the Company unless such
modification, amendment or waiver is approved in writing by the Holders and the
Company.


2

--------------------------------------------------------------------------------



7.Governing Law. ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE
STATE OF NEW YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF
THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.


8.Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed an original, but all of which together shall
constitute one and the same instrument, but will not be binding upon any party
hereto unless and until executed and accepted by all parties hereto. When
properly executed and accepted, this Agreement will be binding upon and inure to
the benefit of the Company, the Holders, and each of their respective successors
and permitted assigns. The execution and delivery of this Agreement by each
party hereto may be evidenced by facsimile or other electronic transmission
(including scanned documents delivered by email in pdf format), which will be
binding upon all parties hereto.
9.Reimbursement. The Company agrees to reimburse the Holders promptly upon
demand for the reasonable documented fees, costs and expenses of legal counsel
to the Holders, in an aggregate amount not exceeding $15,000, incurred in
connection with the transactions contemplated by this Agreement.
10.Severability, Entire Agreement, Etc. Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Agreement is held to be
invalid, illegal or unenforceable in any respect under any applicable law or
rule in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision or any other jurisdiction, but this Agreement
shall be reformed, construed and enforced in such jurisdiction as if such
invalid, illegal or unenforceable provision had never been contained herein.
Except as otherwise expressly set forth herein, this Agreement and the other
agreements expressly mentioned herein embody the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.


[Remainder of Page Intentionally Left Blank]




3

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.




HOLDERS:
DIAMETER MASTER FUND LP
/s/ Shailini Rao
Name: Shailini Rao
Title: GC/CCO














[Signature Page to Purchase and Sale Agreement]

--------------------------------------------------------------------------------









COMPANY:
NORTHERN OIL AND GAS, INC.
/s/ Nick O’Grady
Name: Nick O’Grady
Title: President and Chief Financial Officer









[Signature Page to Purchase and Sale Agreement]